Title: To Thomas Jefferson from Louis Pinto de Souza, 30 November 1790
From: Pinto de Sousa Coutinho, Luis, Chevalier de
To: Jefferson, Thomas



Monsieur
À Lisbonne ce 30me Novembre 1790.

Je viens de recevoir la lettre que Votre Excellence m’a fait l’honneur de m’ecrire en date du 7 Août, et que Mr. le Colonel Humphreys m’a donnée, et c’est avec une parfaite satisfaction, Monsieur, que je vous vois placé à la tête d’un Departement où je puis avoir l’avantage de vous communiquer avec cette confiance que vos vertus ont su m’inspirer et qui pourra devenir un jour la base des Relations reciproques d’amitié et d’interêts entre les deux Nations.
Je suis parfaitement convaincu, Monsieur, de toutes les difficultés qu’entrenne avec soi une Constitution Nouvelle, et du tems qui est necessaire pour parvenir à la maturité. Je connois encore, Monsieur, tous les pris d’une economie prudente, et combien elle est éssentiel à Votre Constitution, et je ne puis qu’y aplaudir. C’est en consequence de ces principes que je me suis élevé au dessus de toutes étiquetes en proposant à Sa Majesté La Reine un simple Ministre Resident auprès des Etats Unis d’Amerique, sans attendre même de sa part aucune nomination préalable, et le choix en est tombé sur Monsieur Freire, Secretaire de Legation à la Cour de Londres.
Je crois, Monsieur, que cette mesure remplira entièrement les vues d’une juste economie en vous metant en même de pouvoir comettre avec plus de dignité les soins des affaires publiques, ne voiant dans le titre de Résident, ou dans celui de Chargé d’Affaires, qu’une simple question de nom; mais malgré cette conviction, elle est de la derniere importance pour nous, puisqu’il a été impossible de pouvoir trouver aucune personne convenable qui voulu passer en Amerique en qualité de Simple Chargé d’Affaires, et vous devez comprendre, Monsieur, que nous ne pouvons pas nous dispenser d’exiger la réciprocité de Caractere entre les Representans des deux Nations.
Je me flatte donc, Monsieur, que votre Gouvernement verra dans sa sagesse que le titre de Ministre Resident n’altere en rien ses vues economiques, et que, donnant plus de consideration à ses Agens en Europe, il ne fairat que gagner en fait des Negotiations.
D’après ces principes, vous pouvez être persuadé, Monsieur, du plaisir avec lequel la Reine vairra paroître à sa Cour un Ministre Resident des Etats Unis, et de la part qu’il aura toujours à sa bienveillance Royale.
Après vous avoir exposer les vrais sentimens de Sa Majesté, permettés moi, Monsieur, de vous renouveller ceux de l’amitié la  plus sincere, et de la parfaite consideration avec laquelle j’ai l’honneur d’être de Votre Excellence Le tres humble et tres obeissant Serviteur,

De Pinto

